—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered December 16, 1999, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish his guilt beyond a reasonable doubt is unpreserved for appellate review (see, CPL 470.05 [2]; People v Johnson, 185 AD2d 247). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s contention that the Supreme Court committed reversible error when it denied his challenge for cause to a prospective juror is without merit. The challenged juror’s responses to questions by the Supreme Court and the defense counsel did not indicate that she would be unable to render an impartial verdict based solely on the evidence adduced at trial (see, CPL 270.20 [1] [b]; People v Archer, 210 AD2d 241). In addition, her responses did not reveal any doubt as to her ability to be fair and impartial which would have required an expurgatory oath (see, People v Arnold, 96 NY2d 358; People v Johnson, 94 NY2d 600). Goldstein, J. P., McGinity, Luciano and Crane, JJ., concur.